 



FORBEARANCE AGREEMENT

 

This FORBEARANCE AGREEMENT (this “Agreement”) is entered into as of the 11thday
of January 2019 (the “Effective Date”), by and between Sun Pacific Holding
Corp., a Nevada corporation (the “Borrower”) and Nicholas Campanella, a resident
of Manapalan, New Jersey (the “Lender”).

 

WHEREAS, the Borrower and the Lender are parties to a certain Convertible
Promissory Note and a Line of Credit, assumed by the Borrower upon the
acquisition of Sun Pacific Power Corp. (as the same may from time to time be
amended, modified, supplemented or restated, the “Financing Agreements” or
“Financing Documents”) pursuant to which the Lender made a series of loans to
the Borrower in the original principal amount of $332,474.00 and $135,528.00,
respectively (the “Loans”).

 

WHEREAS, the outstanding principal balance plus accrued interest owed by the
Borrower to the Lender under the Loan is $648,417.89;

 

WHEREAS, the Borrower is in default under the Financing Agreements;

 

WHEREAS, the Borrower has requested that the Lender forbear from exercising its
rights and remedies under the Financing Agreement; and

 

WHEREAS, the Lender is willing to forbear from exercising such rights and
remedies, provided that the Borrower comply with the terms and conditions of
this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants, terms and conditions
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

1. Borrower Acknowledgments. The Borrower acknowledges and agrees that:

 

(a) Defaults. The Borrower is in Default in various forms per the terms of the
Financing Agreements, generally.

 

(b) Indebtedness. As of the Effective Date, the outstanding principal balance
plus accrued interest owed by the Borrower to the Lender under the Loans is
$648,417.89.

 

(c) Right to Accelerate Obligations. As a result of the Existing Defaults, the
Lender has the right to accelerate the maturity and demand immediate payment of
the Obligations.

 

(d) Default Interest Rate. As a result of the Existing Defaults, the Lender has
the right to impose the default rate of interest under the terms of the
Financing Documents.

 

2. Forbearance.

 

(a) Consideration for the Forbearance. As consideration for the forbearance of
the Loans, the Borrower hereby grants a security interest to any and all equity
holdings or interests otherwise in the Borrower’s wholly owned subsidiary,
MedRecycler, LLC, a Nevada limited liability company and the holding company of
the Borrower’s waste to energy business (the “Collateral”). As evidence of the
Collateral, the Borrower shall deliver to Eilers Law Group, P.A, acting as
escrow agent (the “Escrow Agent”), such documentation effectuating the transfer
of the Collateral, in whole or in part, to the Lender.

 

(b) Forbearance Period. Subject to the terms and conditions set forth herein,
the Lender shall forbear from exercising its rights and remedies against the
Borrower under the Financing Documents with respect to the Existing Defaults
during the period (the “Forbearance Period”) commencing on the Effective Date
and ending on the earlier to occur of (i) December 31, 2019, (ii) failure of the
Borrower to comply with any of the terms or undertakings of this Agreement, and
(iii) the occurrence after the Effective Date of any Event of Default (other
than the Existing Defaults).

 

   

 



 

(c) No Waiver of Defaults; Preservation of Rights and Remedies. Except as
expressly provided herein, this Agreement does not constitute a waiver or
release by the Lender of any Obligations or of the Existing Defaults or any
other present or future Event of Default. If the Borrower does not comply with
the terms of this Agreement, the Lender shall have no further obligations under
this Agreement and shall be permitted to exercise at such time any rights and
remedies against the Borrower as it deems appropriate.

 

(d) Scope of Forbearance. During the Forbearance Period, the Lender will not (i)
accelerate the maturity of the Obligations or initiate proceedings to collect
the Obligations, (ii) initiate or join in filing any involuntary bankruptcy
petition with respect to the Borrower under the Bankruptcy Code, or otherwise
file or participate in any insolvency, reorganization, moratorium, receivership
or other similar proceedings against Borrower under the laws of the United
States, or (iii) repossess or dispose of any of the Collateral, through judicial
proceedings or otherwise.

 

(e) Foreclosure on Collateral. If, upon termination of the Forbearance Period,
the Borrower becomes in Default under the terms of the Financing Documents or
otherwise is subject to bankruptcy proceedings, seizure, or is otherwise deemed
“insolvent”, the Lender may, at his own discretion, without action of the Court,
the Borrower shall instruct the Escrow Agent to take such action as required to
perfect the Borrower’s interest in the Collateral within five (5) days.

 

3. Conditions Precedent. The effectiveness of this Agreement and the forbearance
described herein is subject to execution of the Forbearance Documents by all
parties thereto and delivery of such executed Forbearance Documents to each
other person that is a party thereto.

 

4. Representations and Warranties. The Borrower represents and warrants that all
representations and warranties contained in the Financing Documents are true and
correct as of the Effective Date, other than to the extent (i) such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects as of such earlier date, or (ii) set forth on the disclosure
schedules attached hereto (the “Updated Disclosure Schedules”, the numbers of
which correspond to the numbers ascribed to such disclosure schedules in the
Financing Agreement). The Borrower further represents and warrants to the Lender
as follows:

 

(a) Authorization. The execution, delivery and performance of this Agreement are
within its corporate power and have been duly authorized by all necessary
corporate action.

 

(b) Enforceability. This Agreement constitutes a valid and legally binding
Agreement enforceable against the Borrower in accordance with its terms, subject
to the effects of bankruptcy, insolvency, fraudulent conveyance and similar laws
affecting creditors’ rights generally and to general principles of equity.

 

(c) No Violation. The execution, delivery and performance of this Agreement do
not and will not (i) violate any law, regulation or court order to which the
Borrower is subject; (ii) conflict with the Borrower Organic Documents; or (iii)
result in the creation or imposition of any lien, security interest or
encumbrance on any property of the Borrower, whether now owned or hereafter
acquired, other than

 

(d) No Litigation. No action, suit, litigation, investigation or proceeding of
or before any arbitrator or Governmental Authority is pending or, to the
knowledge of the Borrower, threatened by or against or affecting the Borrower or
any of its property or assets with respect to any of the Financing Documents or
any of the transactions contemplated hereby or thereby.

 

   

 



 

5. Miscellaneous.

 

(a) Notices. Any notices with respect to this Agreement shall be given in the
manner provided for in Section 10.6 of the Financing Agreement; provided that
notices to the Borrower shall be addressed as follows:

 

if to the Borrower:

Sun Pacific Holding Corp.

 

Attn.:
Email:

 

if to the Lender:

Nicholas Campanella

 

Attn.:
Email:

 

(b) Integration; Modification of Agreement. This Agreement, the Forbearance
Documents and the Financing Documents embody the entire understanding between
the parties hereto and supersedes all prior agreements and understandings
(whether written or oral) relating to the subject matter hereof and thereof. The
terms of this Agreement may not be waived, modified, altered or amended except
by agreement in writing signed by all the parties hereto. This Agreement shall
not be construed against the drafter hereof.

 

(c) Severability. If any term or provision of this Agreement is invalid, illegal
or unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction.

 

(d) Full Force and Effect. The Financing Documents shall remain unchanged, in
full force and effect and continue to govern and control the relationship
between the parties hereto, except to the extent they are inconsistent with,
superseded or expressly modified herein. To the extent of any inconsistency,
amendment or superseding provision, this Agreement shall govern and control.

 

(e) Successors and Assigns. This Agreement is binding upon and shall inure to
the benefit of the parties hereto and their respective heirs, successors and
assigns; provided that the Borrower may not assign any rights or delegate any
obligations arising herein without the prior written consent of the Lender and
any prohibited assignment shall be absolutely void. The Lender may assign its
rights and interests in this Agreement, the Forbearance Documents, the Financing
Documents and all documents executed in connection with or related to this
Agreement, the Forbearance Documents or the Financing Documents, at any time
without the consent of or notice to the Borrower.

 

   

 

 



(f) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without regard to conflict of
laws principles thereof.

 

(g) No Waiver. No failure to exercise and no delay in exercising, on the part of
the Lender any right, remedy, power or privilege hereunder or under the
Forbearance Documents or the Financing Documents shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.

 

(h) Consent to Jurisdiction; Venue; Service of Process.

 

(i) Consent to Jurisdiction. The parties hereby irrevocably and unconditionally
consent to the exclusive jurisdiction of the state of New Jersey and of all New
Jersey state courts, for the purpose of bringing any litigation, actions or
proceedings in any manner relating to or arising out of this Agreement or any of
the Forbearance Documents.

 

(j) Waiver of Venue. The parties hereby each waive any objection they may now or
hereafter have to the laying of venue in such court and irrevocably waive, to
the fullest extent permitted by applicable law, the defense of forum non
conveniens to the maintenance of such action or proceeding in any such court.

 

(k) Service of Process. The parties each hereby irrevocably consent to the
service of process by certified or registered mail sent to the address provided
for notices in Section 5(a).

 

(l) Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY RELATING TO THIS AGREEMENT
OR ANY FORBEARANCE DOCUMENT OR ANY FINANCING DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY. EACH PARTY HERETO (A) CERTIFIES THAT NO AGENT, ATTORNEY, REPRESENTATIVE
OR ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER
PERSON WOULD NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF
LITIGATION, AND (B) ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO
ENTER INTO THIS AGREEMENT.

 

(m) Headings. The section headings in this Agreement are for reference only and
shall not affect the interpretation of this Agreement.

 

(n) Counterparts; Electronic Execution. This Agreement may be executed in any
number of counterparts, each of which shall be an original, and all of which
together shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page to this Agreement by facsimile or in electronic
(i.e., “pdf” or “tif”) format shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

[Intentionally left blank Signature pages follow.]



 

   

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Forbearance Agreement to
be executed as of the date first set forth above.

 

  BORROWER         SUN PACIFIC HOLDING CORP         By: /s/ Vincent Randazzo    
Vincent Randazzo     Director         LENDER         NICHOLAS CAMPANELLA        
By: /s/ Nicholas Campanella   Name: Nicholas Campanella   Title: Personally

 

   

 

 

